DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant cancelled claim 1. Applicant added new claims, claims 2-19.
Status of claims:
Claims 2-19 are pending in this office action.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10, 708, 736. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are found in the U.S. Patent No.10, 708, 736 with obvious wording variation. Take an example of comparing claim 2 of pending application and claim 1 of the U.S. Patent No.10, 708, 736:
Pending Application 16,921,895
U.S. Patent No.10, 708, 736
Claim 2, A method, comprising: transmitting to a server system, by a mobile wireless communications device, version information for an application stored at the mobile wireless communications device; receiving, by the mobile wireless communications device from the server system, a first updated part of the stored application without the mobile wireless communications device previously transmitting a request to the server system for the first updated part; and updating, by the mobile wireless communications device, the stored application to thereby update the stored application
server, version information from a mobile wireless communications device for an application stored at the mobile wireless communications device; determining, based on the received version information, that at least one updated part of the application is to be provided to the mobile wireless communications device; and the server initiating transmission of at least a first updated part of the application to the mobile wireless communications device without receiving a request from the mobile wireless communications device to transmit the at least one updated part, wherein the application to thereby update a current version of the application stored at the mobile wireless communications device


The claims of the instant application encompass the same subject matter except the instant “ transmitting to a server system, by a mobile wireless communications device, version information for an application stored at the mobile wireless communications device, a first updated part of the stored application without the mobile wireless communications device previously transmitting a request to the server system for the first updated part”, whereas the U.S. Patent No.10, 708, 736 claims are to “receiving, at a server, version information from a mobile wireless communications device for an application stored at the mobile wireless communications device, a first updated part of the application to the mobile wireless communications device without receiving a request from the mobile wireless communications device to transmit the at least one updated part”. Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention to implement the U.S. Patent No.10, 708, 736 “a first updated part of the application to the mobile wireless communications device without receiving a request from the mobile wireless communications device to transmit the at least one updated part” as a “a first updated part of the stored application without the mobile wireless communications device previously transmitting a request to the server system for the first updated part. It was well known to view transmitting and receiving from different perspectives as it relates to a mobile device and a server, transmitting from a mobile device and receiving from server system is using different terminology from either mobile or server perspective but achieving the same results when the mobile and server are connected. 
Further, the instant claims obviously encompass the claimed invention of U.S. Patent No.10, 708, 736 and differ only in terminology. To the extent that the instant claims are broaden and therefore generic to the claimed invention of U.S. Patent No.10, 708, 736, in re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a copending application.
Allowable Subject Matter
Claims 2-19 would be allowable if a terminal disclaimer is approved by USPTO, as set forth in this Office action.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116.  The examiner can normally be reached on Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH E DEAN, JR/             Primary Examiner, Art Unit 2647